Case: 20-50993     Document: 00516143773         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 23, 2021
                                  No. 20-50993
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Hunt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-134-1


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Adrian Hunt appeals the 262-month, within-guidelines sentence of
   imprisonment imposed following his guilty-plea conviction of conspiring to
   possess with the intent to distribute 50 grams or more of actual
   methamphetamine. He argues that the district court erred in adjusting his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50993      Document: 00516143773          Page: 2   Date Filed: 12/23/2021




                                    No. 20-50993


   offense level pursuant to U.S.S.G. § 2D1.1(b)(1), which provides for a two-
   level enhancement “[i]f a dangerous weapon (including a firearm) was
   possessed[.]” § 2D1.1(b)(1).
          This court applies an abuse-of-discretion standard to preserved claims
   of sentencing error, under which it reviews a district court’s factual findings
   for clear error. United States v. Odom, 694 F.3d 544, 546 (5th Cir. 2012). The
   Government is required to prove the applicability of § 2D1.1(b)(1) by a
   preponderance of the evidence. See United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008). One way it can do so is to demonstrate that
   another individual involved in the commission of an offense possessed a
   weapon and that the defendant could have reasonably foreseen that
   possession. Id. at 764-65. Should the Government succeed in this, “the
   burden shifts to the defendant to show that it was clearly improbable that the
   weapon was connected with the offense.” United States v. Ruiz, 621 F.3d
   390, 396 (5th Cir. 2010). “A factual finding is not clearly erroneous if it is
   plausible, considering the record as a whole.” Id.
          The district court applied § 2D1.1(b)(1) here because Angelina
   Leatherwood, one of Hunt’s coconspirators, was found to possess a pistol
   and a large amount of methamphetamine when stopped after leaving a
   residence used for drug trafficking.      Hunt argues that Leatherwood’s
   possession of a gun was not reasonably foreseeable to him. Assuming this
   argument is preserved, it fails nonetheless because Hunt has not shown that
   the district court’s foreseeability finding was clearly erroneous. “Ordinarily,
   one co-conspirator’s use of a firearm will be foreseeable because firearms are
   ‘tools of the trade’ in drug conspiracies.” United States v. Mergerson, 4 F.3d
   337, 350 (5th Cir. 1993). Hunt was with Leatherwood before her arrest, and
   that same day the two had reportedly returned from one of Leatherwood’s
   weekly trips to renew her supply of methamphetamine. The district court’s
   foreseeability finding is plausible on the record before us, and Hunt’s



                                         2
Case: 20-50993     Document: 00516143773           Page: 3   Date Filed: 12/23/2021




                                    No. 20-50993


   challenge is therefore unavailing. See Cisneros-Gutierrez, 517 F.3d at 764-65;
   Ruiz, 621 F.3d at 396.
          AFFIRMED.




                                         3